DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na (KR 20010066512 A).
Regarding claim 1, Na discloses (Fig. 1, 4 & 5) a truck chassis frame (Fig. 4), comprising:
a front frame 50 facing a front of a vehicle (Fig. 4);
a rear frame 51 facing a rear of the vehicle (Fig. 4); and


Regarding claim 2, Na further discloses that the mounting module 54 includes a first side frame 53 and a second side frame 53 spaced apart from the first side frame in a width direction of the vehicle (Fig. 1 & 4 show side frames 53 on each side of the vehicle, spaced apart in the vehicle width direction), and wherein the mounting space is defined between the first side frame and the second side frame (Fig. 1 shows space between side frames 53 where components can be mounted).

Regarding claim 3, Na further discloses that the first side frame 53 has a first reinforcing member and a second reinforcing member (Fig. 5 shows multiple diagonal reinforcing members that reinforce the side frame 53), and wherein the first reinforcing member is symmetrically disposed with respect to the second reinforcing member (Fig. 5 shows that the diagonal reinforcing members connected to side frame 53 are substantially symmetrical about crossbars 52).

Regarding claim 4, Na further discloses that the second side frame 53 has a third reinforcing member and a fourth reinforcing member, and wherein the third reinforcing member is symmetrically disposed with respect to the fourth reinforcing member (Fig. 1 shows multiple diagonal reinforcing members on both the first side frame and second side frame; Fig. 5 better shows multiple diagonal reinforcing 

Regarding claim 5, Na further discloses that the mounting module 54 includes a plurality of connecting members 52 by which the first side frame 53 and second side frame 53 are connected (Fig. 1 & 4 show connecting members 52 connecting the first and second side frames 53).

Regarding claim 6, Na further discloses that the mounting module 54 includes a first upper connecting member and a second upper connecting member by which an upper end of the first side frame 53 and an upper end of the second side frame 53 are connected (Fig. 1 & 4 show diagonal connecting members that form an ‘X’ shape in Fig. 4, which are connected to upper ends of the first and second side frames in Fig. 1), and
wherein the first upper connecting member is symmetrically disposed with respect to the second upper connecting member (Fig. 4 shows that the diagonal connecting members are symmetrical about both the front-rear and transverse directions in the vehicle).

Regarding claim 7, Na further discloses that the mounting module 54 includes a first lower connecting member and a second lower connecting member by which a lower end of the first side frame 53 and a lower end of the second side frame 53 are 
wherein the first lower connecting member is symmetrically disposed with respect to the second lower connecting member (Fig. 4 shows that the diagonal connecting members are symmetrical about both the front-rear and transverse directions in the vehicle).

Regarding claim 8, Na further discloses that the mounting module 54 includes a first front connecting member (FFCM) and a second front connecting member (SFCM) by which a front end of the first side frame 53 and a front end of the second side frame 53 are connected in the width direction of the vehicle (Modified Fig. 1, below, shows the FFCM and SFCM connecting the front end of the side frame members 53 of mounting module 54 together), and
wherein the first front connecting member (FFCM) intersects with the second front connecting member (SFCM) (Modified Fig. 1 shows the FFCM and SFCM intersecting near the top side frame 53).

    PNG
    media_image1.png
    554
    813
    media_image1.png
    Greyscale

Modified Fig. 1

Regarding claim 9, Na further discloses that the mounting module 54 includes a first rear connecting member 1 and a second rear connecting member 4 by which a rear end of the first side frame 53 and a rear end of the second side frame are connected in the width direction of the vehicle (Fig. 1 & 2 show connecting members connecting two side frames 53 together), and
wherein the first rear connecting member 1 intersects the second rear connecting member 4 (Fig. 2 shows the first 1 and second 4 connecting members intersecting each other).

claim 10, Na further discloses that the mounting module 54 includes a plurality of first extension members extending outwardly from the first side frame (Modified Fig. 4 shows multiple members extending outwardly from the first side frame 53).

    PNG
    media_image2.png
    306
    417
    media_image2.png
    Greyscale

Modified Fig. 4

	Regarding claim 11, Na further discloses that the mounting module 54 further includes a plurality of second extension members extending outwardly from the second side frame (second extension members extend from opposite side of mounting module 54 as extension members shown in Modified Fig. 4, above).

	Regarding claim 12, Na further discloses that the first side frame 53 includes a first front frame member (FFM) facing the front frame 50, a first rear frame member (RFM) facing the rear frame 51, a first upper frame member (UFM) connecting an upper end of the first front frame member (FFM) and an upper end of the first rear frame 
	Wherein the second side frame 53 includes a second front frame member (FFM) facing the front frame 50, a second rear frame member (RFM) facing the rear frame 51, a second upper frame member (UFM) connecting an upper end of the second front frame member (FFM) and an upper end of the second rear frame member (RFM), and a second lower frame member (LFM) connecting a lower end of the second front frame member (FFM) and a lower end of the second rear frame member (RFM) (Modified Fig. 5, below, similarly discloses all these components of the second side frame 53, which is identical to first side frame 53).


    PNG
    media_image3.png
    282
    486
    media_image3.png
    Greyscale

Modified Fig. 5

	Regarding claim 13, Na further discloses that the front frame 50 includes a first front side rail 55 and a second front side rail 55 spaced apart from the first front side rail 

	Regarding claim 15, Na further discloses that the rear frame 51 includes a first rear side rail 55 and a second rear side rail 55 spaced apart from the first rear side rail 55 in the width direction of the vehicle (Fig. 4 shows rear frame member 51 having two rear side rails 55 spaced apart in the vehicle width direction).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach truck chassis frames of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614